Citation Nr: 0729122	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-06 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
cervical spine disorder, claimed as secondary to residuals of 
a shell fragment wound to the left thigh muscle, muscle group 
XIV.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
lumbar spine disorder, claimed as secondary to residuals of a 
shell fragment wound to the left thigh muscle, muscle group 
XIV.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1968. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying service connection for a 
cervical spine disorder and a lumbar spine disorder, both as 
secondary to residuals of shell fragment wound of the left 
thigh, muscle group XIV.  The RO previously denied these 
secondary service connection claims by a February 2002 rating 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a Travel Board hearing on March 
20, 2007, and he received notice of that hearing by a letter 
dated March 7, 2007.  However, by a letter dated February 28, 
2007, and received at the RO on March 6, 2007, the veteran 
informed that he was requesting "a delay to be evaluated for 
his claim" (sic) because he would be admitted to the Palo 
Alto VA Medical Center (VAMC) during that time, beginning 
March 14, 2007, for an indefinite period of hospitalization.  
It is unclear from the record what this February 2007 letter 
was in reference to, but it may be interpreted as a request 
to cancel any pending Board hearings around the time of his 
hospitalization in March 2007.  

The veteran's authorized representative, by an August 2007 
letter, informed that in fact the veteran had intended to 
cancel his pending hearing by that February 2007 letter.  The 
representative further informed that the veteran still 
desired a hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
earliest available opportunity, as the 
docket permits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



